DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aggarwal, 2006/0154385.

1. Aggarwal teaches a wafer image capturing apparatus, comprising:
a load/unload system comprising a containment area for containing a plurality of wafers [e.g. cassette, handling chambers, Fig. 3C, paras. 37, 43, 52, 53, 55];
at least one imaging station disposed on a side of the load/unload system and comprising a carrier and an image capturing device, wherein the image capturing device is disposed above or below the carrier [cameras 78 and 80 above and below, Fig. 8, paras. 67-69]; and
a conveying device disposed between the load/unload system and the at least one imaging station and comprising a movable component for placing one of the plurality of wafers onto the carrier of the at least one imaging station [e.g. front robots 46, 60, or vehicle Figs. 3(all), 7, paras. 52-54, 60];
wherein the image capturing device is configured to capture an image of the one of the plurality of wafers [Fig. 8, paras. 58, 63, 66-69].

2. Aggarwal teaches the wafer image capturing apparatus of claim 1, wherein the movable component comprises a mechanical arm configured to move horizontally, vertically and rotatably between the load/unload system and the at least one imaging station [robot arms, Figs. 3-5, 7, paras. 50, 52, 60, 63].

4. Aggarwal teaches the wafer image capturing apparatus of claim 1, wherein the at least one imaging station comprises:
a first imaging station comprising a first carrier [e.g. left part of support 76, Fig. 8] and a first image capturing device, wherein the first image capturing device is disposed below the first carrier [bottom camera 80, Fig. 8, para. 67]; and
a second imaging station, comprising a second carrier [right part of support 76, Fig. 8] and a second image capturing device, wherein the second image capturing device is disposed above the second carrier [top camera 78, Fig. 8, para. 67].


Claims 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., US 2019/0362994.

7. Liu teaches a method of wafer image capturing, comprising:
operating a conveying device to pick a wafer from a load/unload system [e.g. load port, paras. 19, 28, 45] and moving the wafer onto at least one imaging station [arm 122 (labeled in the drawings erroneously as 112), Figs. 1B, 1C, 7, paras. 29-31]; and
operating at least one image capturing device to capture an image of the wafer from above or below the at least one imaging station [imaging sensors 102, 154, 156, Figs. 1B, 1C, 7, paras. 21, 30, 31, 33, 38, 39, 63].

8. Liu teaches the method of claim 7, wherein the step of moving the wafer onto the at least one imaging station further comprises: moving the wafer to a first imaging station and moving the wafer from the first imaging station onto a second imaging station [wafers are moved between chambers, Figs. 1B, 1C, 7, paras. 26-33].

9. Liu teaches the method of claim 8, further comprising: after moving the wafer onto the second imaging station, moving another wafer from the load/unload system onto the first imaging station [wafers are taken from load port in sequence, Figs. 1B, 1C, 7, paras. 19, 28, 45].

10. Liu teaches the method of claim 8, wherein the step of operating the at least one image capturing device to capture the image of the wafer further comprises: operating an image capturing device to capture an image of the wafer from below the first imaging station, and operating another image capturing device to capture an image of the wafer from above the second imaging station [e.g. taking an image with sensor 200 in chamber 114, then taking a bottom image with sensor 158, Figs. 1B, 1C, 7, paras. 21, 30, 31, 33, 38, 39, 39, 63; also see Fig. 3, with sensors 320A and 324A above/below].

11. Liu teaches the method of claim 8, wherein the step of operating the at least one image capturing device to capture the image of the wafer further comprises: operating two image capturing devices to capture images from above and below the first imaging station; and operating another two image capturing devices to capture images from above and below the second imaging station simultaneously [e.g. images may be taken by sensors 320A, 324A, and sensors 312 A/B simultaneously, Figs. 1B, 3, paras. 21, 39, 40, 62; note orientation sensors may use laser emitter and detector; the reflected and then detected laser light is an image, para. 37].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal as cited above in view of Liu as cited above.

3. Aggarwal teaches the wafer image capturing apparatus of claim 1, wherein the carrier is configured to horizontally support the one of the plurality of wafers [e.g. wafer support 76, Fig. 8, paras. 66, 67], but is silent on rotation. Liu teaches an apparatus wherein a carrier rotatably secures a inspected wafer [Fig. 3, 20, 33, 36-40].  Before the effective filing date of the claimed invention, it would have been obvious to modify Aggarwal with the teaching of Liu to image all sides/edges of a wafer with fewer sensors and without needing to move the image sensors themselves [see Liu, paras. 33, 40, 42].


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal as cited above in view of Carlson et al., US 2011/0054659.

5. (from 4) Aggarwal is silent on an imaging station having two cameras. Carlson teaches a wafer imaging system wherein a first imaging station further comprises another first image capturing device, and the first image capturing devices are disposed above and below the first carrier respectively [in addition to above/below cameras 152, 154 (Fig. 3A) or 164, 186 (Fig. 4), an additional camera 156 or 166 acts in concert with both above/below cameras, and is located both above and below the wafer; thus the capturing devices are disposed above and below the plate 174, paras. 43-45].  It would have been obvious before the effective filing date of the claimed invention to combine the references, using an additional camera enabling capture of images from different angles, yielding a more complete inspection. Due to lighting conditions, parallax and other effects, some defects will be more visible from particular angles.

6. (from 4) Aggarwal is silent on an imaging station having two cameras. Carlson teaches the wafer image capturing apparatus of claim 4, wherein the second imaging station further comprises another second image capturing device, and the second image capturing devices are disposed above and below the second carrier respectively [in addition to above/below cameras 152, 154 (Fig. 3A) or 164, 186 (Fig. 4), an additional camera 156 or 166 acts in concert with both above/below cameras, and is located both above and below the wafer; thus the capturing devices are disposed above and below the plate 174, paras. 43-45].  It would have been obvious before the effective filing date of the claimed invention to combine the references, using an additional camera enabling capture of images from different angles, yielding a more complete inspection. Due to lighting conditions, parallax and other effects, some defects will be more visible from particular angles.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as cited above in view of Carlson et al., US 2011/0054659.

12. Liu is silent on a composite image. Carlson teaches a wafer inspection method comprising: combining a plurality of images to obtain a composite image [Figs. 8, 9A, 9B, paras. 35, 42, 49, 78, 85, 86]. It would have been obvious before the effective filing date of the claimed invention to combine the references, incorporating a composite image to leverage multiple cameras to highlight defects most effectively. This technique can maintain image quality even if one camera is malfunctioning, and concatenation can be used so that multiple images do not have to be analyzed separately.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R NEWLIN/               Examiner, Art Unit 2424